 
Exhibit 10.4
 
 


 
 
 


 
June 12, 2012
 


 
To:  JPMorgan Chase Bank, National Association, London Branch (the “Seller”)
 
In consideration of the Seller entering into the Cover Letter for Accelerated
Share Repurchase dated as of June 12, 2012 (together with the Schedule of
Standard Terms and Conditions attached thereto as Annex I, the “Agreement”) with
Janssen Pharmaceutical, a company organized under the laws of Ireland and acting
on its own behalf and not as an agent of any other entity (the “Company”), and
in place of Seller conducting full financial diligence on the Company that would
require significant lead time, Johnson & Johnson (“the undersigned”), for
itself, its successors and its permitted assigns, hereby makes the following
guaranty for the benefit of the Seller and its successors and permitted assigns:
 
1.
The Company is primarily liable to perform its obligations under the Agreement
and to pay the Obligations (as defined below), and the liability of the
undersigned hereunder is secondary and contingent as set forth below.

 
2.
The undersigned hereby guarantees the collection (as provided below), solely in
the event of continued non-payment by the Company following demand by the Seller
as provided below, and not as primary obligor, of the payment of any amounts due
and owing under the Agreement (collectively, the “Obligations”), provided
however, that the undersigned waives any requirement that you proceed against
the Company if, upon failure by the Company to pay any amounts of the
Obligations on the date such amounts are due, you determine, in your sole
judgment, that it would be futile or would involve excessive delay or cost so to
proceed.

 
3.
Notwithstanding any other provision herein, if the Company does not pay any
amounts of the Obligations owing pursuant to the Agreement on the date such
amounts are due, and if such failure continues after demand is made on the
Company for payment, then, upon notice to the undersigned, the undersigned will
promptly and fully pay to you, your successors, and assigns, all unpaid amounts
of the Obligations due at the time of such notice under the Agreement, provided
however, that if a Company Bankruptcy has occurred, then neither the making of a
demand on the Company nor any subsequent period of continued failure of the
Company to pay any of the Obligations shall be required, and upon notice to the
undersigned, the undersigned will promptly and fully pay to you, your
successors, and assigns, all unpaid amounts of the Obligations due at the time
of such notice under the Agreement.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Upon payment of any Obligation by the undersigned hereunder, the undersigned
shall be subrogated to the rights of the Seller with respect thereto; provided
that the undersigned agrees not to exercise such rights until the Obligations
have been paid in full.

 
5.
For the avoidance of doubt, if any amounts owed by the Company pursuant to the
Agreement are denominated in shares of Common Stock (as defined in the
Agreement), then references in this guaranty to “payment” by the Company shall
include delivery of such shares and references in this guaranty to any “amount”
of an Obligation so denominated shall mean the number of such shares so owed.

 
6.
Notwithstanding any other provision of this guaranty, the Obligations shall not
include the obligation of the Company to pay the Purchase Price under, and as
defined in, the Agreement.

 
This guaranty shall remain in full force and effect until the payment in full of
the Company’s obligations under the Agreement. The undersigned hereby waives, to
the extent permitted by applicable law, (a) all other notices or demands to
which the undersigned might otherwise be entitled, (b) the right to jury trial
in any action hereon, and (c) any and all rights to interpose any defense,
set-off, cross claim or counterclaim in the name of the Company, and any
defenses that might otherwise be available to it as a guarantor or surety,
including, without limitation, any of the foregoing based on the
unenforceability of the Obligations or any act or omission that might vary the
risk of the undersigned or operate as a discharge of a guarantor as a matter of
law or equity (other than the defense of payment in full), and the undersigned
acknowledges and agrees that its obligations hereunder shall not be released,
discharged or otherwise affected by any of the foregoing.  The undersigned
further agrees that the Obligations may be extended or renewed, in whole or in
part, or amended or modified, without notice to or further assent from it, and
that its obligations hereunder will not be affected thereby. The undersigned
agrees that its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Seller upon the
bankruptcy or reorganization of the Company or otherwise.
 
The undersigned and the Seller acknowledge and agree that this guaranty is a
guaranty of collection, and not a guaranty of payment or performance, as
provided above.
 
In respect of any cash payment obligation of the undersigned under this
guaranty, the undersigned shall have the right to settle such obligation in
shares of common stock of the undersigned applying the settlement procedures in
Sections 5(b), 5(c) and 6 of the Agreement mutatis mutandis as if the cash
amount of such obligation were the Cash Settlement Amount.
 
Seller agrees that in the event of bankruptcy of the undersigned, Seller shall
not have any rights or assert a claim in respect of this Agreement or the
transactions contemplated thereby that is senior in priority to the rights and
claims available to shareholders of shares of common stock of the undersigned.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
This guaranty shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflict of law principles
thereof.  Without limiting the right of the Seller to enforce this guaranty in
the courts of any other jurisdiction, the undersigned agrees to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any proceeding arising out of
or relating to this guaranty, and agrees that a final judgment in any such
proceeding may be enforced in other jurisdictions in any manner provided by law.
 
 

  JOHNSON & JOHNSON          
 
By:
/s/ John A. Papa       Name: John A. Papa        Title:   Treasurer           

 


 
Acknowledge and Agreed:
 
J.P. MORGAN SECURITIES LLC,
as agent for JPMorgan Chase Bank,
National Association
 


 

By:  /s/ Jason M. Wood             Name: Jason M. Wood              Title: 
 Managing Director                                  

 
 
 
 
 

--------------------------------------------------------------------------------

 



